Citation Nr: 0110339	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-13 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Evaluation of lumbar spine strain, rated 20 percent disabling 
from March 5, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from May 1990 until May 
1994.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 1999 
rating decision of the Washington, DC Regional Office (RO) 
which granted service connection for lumbar spine strain, 
rated 10 disabling from March 5, 1998.  During the pendency 
of the appeal, the disability evaluation for the service-
connected lumbar spine strain was increased to 20 percent, 
effective from March 5, 1998.  This was done by rating action 
dated in February 2000.  

With respect to this claim for a higher rating, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that an appeal from an original 
rating does not raise the question of entitlement to an 
increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue as 
noted above.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected low back strain are more severely disabling 
than reflected by the currently assigned evaluation.  He 
contends that he has constant pain, as well as flare-ups of 
pain upon activity, and that his job performance has been 
adversely affected by such symptomatology to the extent that 
he misses work.  

As for the veteran's allegations that regularly recurring 
pain affects his ability to function, the Board notes that 
the Court has stressed that, in evaluating disabilities of 
the joints, VA has a duty to determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could 

significantly limit functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2000).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).

The most recent VA compensation examinations of record 
include various findings regarding the veteran's low back, 
including range of motion studies, but none includes medical 
opinion evidence like that required by DeLuca.  While the 
reports show that there was objective evidence of pain on 
motion, they do not clearly delineate the functional loss, if 
any, attributable to such discomfort.  Neither do they 
address the veteran's assertion, per DeLuca, that he 
experiences greater functional loss with certain activity.  A 
remand is therefore required for a new examination.  
38 C.F.R. §§ 3.327, 4.2, 19.9 (2000).

A review of the record also discloses that the appellant 
wrote in April 1998 that he had sought treatment from two 
chiropractors, P. Bellows, D.C. and Dr. L. G. Brown.  It is 
shown that these practitioners were contacted for records, 
but that only Dr. Bellows responded by sending clinical 
information.  The evidence also reflects that the veteran 
received some VA outpatient treatment for back pain between 
February and March 1998, and indicated in correspondence 
dated in July 2000 that he had more recently sought treatment 
at VA for flare-ups of back pain.  The Board thus concludes 
that there may be additional information pertaining to the 
veteran's low back that should be sought.  

Finally, it should be noted that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, 

Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claim in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the claim to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include, among other things, making an 
effort to obtain copies of any records 
reflecting additional treatment the 
veteran may have received since the time 
that such records were last obtained, to 
include those from any private 
practitioner, and VA treatment records 
dating from April 1998.

2.  As part of the development required 
under the new law, the RO should arrange 
to have the veteran undergo 

an orthopedic evaluation.  All necessary 
tests and studies should be performed, 
and clinical manifestations should be 
reported in detail.  The examining 
physician should review the claims 
folder, including any additional 
information obtained pursuant to the 
development outlined in the foregoing 
paragraph.

With regard to the low back, the 
examiner should indicate whether the 
veteran has muscle spasms on extreme 
forward bending; whether there is any 
listing of the spine, a positive 
Goldthwait's sign, or evidence of 
osteoarthritic changes or narrowing of 
joint spaces; and whether there is any 
abnormal mobility on forced motion.  The 
examiner should also record range of 
motion observed on clinical evaluation, 
in terms of degrees.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
motion at which such pain begins.  Then, 
after reviewing the veteran's complaints 
and medical history, the examiner should 
render an opinion, based upon best 
medical judgment (which will necessarily 
involve some degree of estimation), as 
to the extent to which the veteran 
experiences functional impairments such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  Specifically, the examiner 
should indicate whether the overall low 
back disability picture, in terms of 
limited motion, and including weakness, 
excess fatigability, incoordination, 
and/or pain due to repeated use or 
flare-ups, is best equated with 
"slight," "moderate," or 

"severe" limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2000).  

3.  The RO should review the report of 
examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

4.  After all required notification and 
development has been completed, the RO 
should again take adjudicatory action on 
the claim.  The RO should consider and 
apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.49, and the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The RO should also give 
consideration to the assignment of 
"staged ratings" in accordance with the 
principles set out in Fenderson v. West, 
12 Vet. App. 119 (1999).  If the benefit 
sought is denied, a supplemental 
statement of the case should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purpose of this remand is 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


